IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : 15 WAP 2015
                              :
                Appellee      :
                              : Jurisdictional Statement
                              :
           v.                 :
                              :
                              :
PAUL WILLIAM BEATTY,          :
                              :
                Appellant     :


                                  ORDER


PER CURIAM


     AND NOW, this 18th day of September, 2015, the Notice of Appeal is hereby

QUASHED.